 WOOD PRODUCTS COMPANY115make a unit restricted to employees at the Employer's Newark, Ohio,plant inappropriate.'Accordingly, we shall dismiss the 1petitionfiled herein.OrderITISHEREBY ORDEREDthat thepetition in this case be, and it hereby is,dismissed-=SeeLever Brothers Company,97 NLRB 1240,International Paper Company, Tone-Wanda Mill, 97NLRB 764, and cases cited therein. See alsoKaiser Aluminum f Chem-sealCorporation,100 NLRB 107.H. S. SACKETT,J.B. KNAPP,AND J. D. ROBERTS, A COPARTNERSHIPD/B/A WOOD PRODUCTS COMPANY'andINTERNATIONAL WOODWORK-ERS OF AMERICA, LOCAL 2-21, CIO, PETITIONER.Case No. 19-RC-994.July 11, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul E. Weil,hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the' Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Ct.44.The Petitioner seeks, and the Employer does not oppose, a pro-duction and maintenance unit at the Employer's sawmill.The Inter-1The caption is amended to reflect the correct name of the Employer.2 The bearing officer referred to the Board the Intervenor's and Corporation'smotionsto dismiss the petition.For the reasons set forth hereinafter,the motions are herebydenied.Wood Preservers Union Local No. 3078, AFL, herein called the Intervenor,was per-mitted to intervene on the basis of a claimed contractual interest.*The Intervenor and Olympia Wood Preserving Co. Inc., contend that their currentcontract is a bar to this proceeding.The petition herein was filed about 1 month beforethe "Mill B" date of that contract,and the contract's anniversary date was reachedduring the pendency of this proceedingAccordingly,we find, apart from any other con-siderations,that this contention is without merit.Micamold Radio Corp.,94 NLRB 1193.100 NLRB No. 27.227260-53-vol.100---9 116DECISIONSOF NATIONALLABO1 RELATIONS BOARDvenor and Olympia Wood Preserving Co. Inc., herein called the Cor-poration, contend however that the only appropriate unit is one whichembraces not only employees at the sawmill but also employees at theCorporation's creosote plant, which is located adjacent to the sawmill.In 1946 the Corporation, which had previously operated the creo-sote plant, built the sawmill to provide scrap lumber for use as fuelfor the creosote plant.At sometime prior to January 1952, the Em-ployer acquired possession of the sawmill and has operated it up tothe present time.Title to the sawmill and creosote plant is presentlybeing litigated between the Employer and the Corporation.During the period when the Corporation operated both the sawmilland the creosote plant, the operations of both were completely inte-grated, the employees of both were carried on a single payroll, laborrelations policies for both were established by the Corporation's man-agement, and the employees of both were represented by the Inter-venor in a single unit; there was, however, little interchange betweenthe two groups of employees.For some time after the Employeracquired possession of the sawmill, this arrangement, including thecommon establishment and application of labor relations policies, con-tinued in effect.During this period the partners who constitute theEmployer were also directors of the Corporation. Subsequently,however, the partners were replaced as directors of the Corporationand, about or shortly before January 1952, a further split occurredin the relationships between the Employer and the Corporation;among other things, the Employer's labor relations policies are nowbeing established and applied independently of the Corporation's,the sawmill and creosote plant employees are carried on separate pay-rolls, and the sawmill employees are paid by the Employer's checks,rather than the Corporation's.Although the sawmill and creosoteplant, as well as the employees, continue to use certain facilities incommon, and scrap lumber from the sawmill is still used by the creo-sote plant, they are now under separate management, and the Em-ployer has recently installed certain additional facilities which makethe sawmill less dependent than formerly for its continued operationupon the operation of the creosote plant. In addition, although theIntervenor has continued to bargain for the sawmill employees andhas secured a wage increase for them, the sawmill employees were notexpressly included in the most recent contract between the Corpora-tion and the Intervenor, executed in November 1951, and such recentbargaining for the sawmill employees had been with the Employerand not the Corporation.On the basis of these facts, and particularly the present separateoperational control of the sawmill and creosote plant and the presentlack of common control over labor relations policies, we find, contrs-- ROZELLE SHOE CORPORATION117to the contention of the Intervenor and the Corporation, that for thepurposes of this proceeding the Employer and the Corporation areseparateemployers within the meaning of the Act.-'Moreover, although the sawmill and creosote plant employees wereformerly included in a single unit, it is clear from the record, includ-ing the Employer's tacit agreement with the Petitioner's unit conten-tion and its separate bargaining with the Intervenor, that the Em-ployer has now determined to pursue an independent course of actionin labor relations matters.As the Employer has evidenced such in-tentionat a time when it was not bound to group action by any agree-ment,6we find that a unit limited to employees of the Employer isappropriate.'We find, accordingly, that all production and maintenance employeesat the Employer's Olympia, Washington, sawmill, excluding officeand clericalemployees, professional employees, guards, and super-visors asdefined in the Act, constitute a unit appropriate for the pur-posesof collective bargaining within the meaning of Section 9 (b) ofthe Act."[Text of Direction of Election omitted from publication in thisvolume.]6Ozark CentralTelephone Company,83 NLRB 258;The Clark Thread Company, 79NLRB 542.The alleged possibility that the outcome of the present litigation between theEmployer and the Corporation may reestablish the identity of the two operations as a singleemployer does not,in our opinion, constitute a valid basis for disregarding the facts asthey presently appear.Nor,contrary to the contention of the Corporation and the Inter-venor, does it constitute a valid basis for denying to the sawmill employees the right pres-ently to select a bargaining representative of their choice.6 SeeEconomy Shade Company,91 NLRB 1552;cf.Purity Stores,Ltd.,93 NLRB 199;Engineering Metal Products Corporation,92 NLRB 823.'Pacific Metals Company, Ltd.,91 NLRB 696.6 The parties agree as to the composition of the appropriate unit.ROZELLE SHOE CORPORATIONandUNITED SHOEWORKERS oI'Ab1ERIC.1,CIO.Case NO. 1-CA--886.July 14, 1952Decision and OrderOn March 14, 1952, Trial Examiner Sidney Lindner issued his In-termediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended dismissal of these allegations of the100 NLRB No. 29.